TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-22-00647-CV



         Appellant, Christopher Reese/ Cross-Appellant, George Scott, Appellant

                                                v.

        Appellees, George Scott et al.// Cross-Appellee, Christopher Reese, Appellee


            FROM THE JUSTICE COURT PRECINCT 4 OF BLANCO COUNTY
            NO. SC22-0002, THE HONORABLE H.R. RILEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant   Christopher   Reese        and   Cross-Appellant   George   Scott   filed

cross-notices of appeal complaining of a final judgment signed by the Blanco County Justice of

the Peace, Precinct 4. Our jurisdiction, however, is limited to appeals from judgments by the

district or county courts within our district boundaries. See Tex. Gov't Code § 22.220(a). An

appeal from an order rendered by a justice court generally must be brought in the county court.

Tex. Civ. Prac. & Rem. Code § 51.001(a) (appeal from final judgment by justice court is to

county or district court); Molina v. Molina, No. 03-19-00101-CV, 2019 WL 2127893, at *1 (Tex.

App.—Austin May 16, 2019, no pet.) (mem. op.); Whisenhunt v. Hill, No. 02-12-00310-CV,

2012 WL 3733868, at *1 (Tex. App.—Fort Worth Aug. 30, 2012, no pet.) (mem. op.).
                We asked the parties how we might exercise jurisdiction over these appeals.

Neither party filed any response. We therefore dismiss the appeals for want of jurisdiction. See

Tex. R. App. P. 42.3(a). 1



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: November 22, 2022




       1   We also deny Reese’s “Application and Affidavit to Defer Payment of Costs.”
                                               2